 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

14                   Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                   ORDER TO EXTEND DEADLINE TO
15              v.                                 RESPOND TO AMICUS BRIEF(S)

16 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., and IXI IP,
19 LLC,

20                   Defendants.

21

22

23

24

25

26

27

28
                                                             STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                  DEADLINE TO RESPOND TO AMICUS BRIEF(S)
                                                                                  Case No. 3:19-cv-07651-EMC
     10964811
 1              Pursuant to Civil Local Rules 6-1 and 6-2, plaintiffs Intel Corporation and Apple Inc.

 2 (collectively, “Plaintiffs”), defendants Fortress Investment Group LLC, Fortress Credit Co. LLC,

 3 Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.A.R.L., VLSI Technology LLC,

 4 Inventergy Global, Inc., INVT SPE LLC, and IXI IP, LLC (collectively, “Defendants”), and

 5 amicus curiae ACT | The App Association (“App Association”) by and through their undersigned

 6 counsel hereby stipulate to extend Defendants’ deadline to respond to the App Association’s

 7 amicus brief (Dkt. 257), along with any other amicus briefs that may be filed, to July 8, 2021.

 8              WHEREAS, on June 15, 2021, the App Association filed a motion for leave to submit an

 9 amicus brief in support of Plaintiffs’ motion to dismiss the Second Amended Complaint (“SAC”).

10 Dkt. 258;

11              WHEREAS, the Court granted the App Association’s motion for leave, noting that

12 Defendants informed the Court that they did not oppose the motion, and setting a deadline for

13 Defendants to respond to the amicus brief by June 23, 2021. Dkt. 260;

14              WHEREAS, Defendants’ current deadline to file a reply in support of their motion to

15 dismiss the SAC is July 8, 2021. Dkt. 240;

16              WHEREAS, Defendants have met and conferred with Plaintiffs and the App Association

17 over a stipulation to extend Defendants’ deadlines to respond to the App Association’s amicus

18 brief, along with any other amicus briefs that may be filed in this matter;

19              WHEREAS, Defendants are informed that at least one other entity, Unified Patents,

20 intends to request leave to file an amicus brief in support of Plaintiffs’ motion to dismiss the SAC;

21              WHEREAS, in order to streamline Defendants’ reply briefing in support of their joint

22 motion to dismiss and strike the SAC, and in order to facilitate a single consolidated response to

23 any other amicus briefs that may be filed, the parties and the App Association have agreed to

24 extend Defendants’ amicus brief response deadline, subject to Court approval;

25              IT IS HEREBY STIPULATED AND AGREED by and between the parties and the App

26 Association, subject to the Court’s approval:

27              1.     Defendants’ deadline to respond to the App Association’s amicus brief, along with

28
                                                                        STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                             DEADLINE TO RESPOND TO AMICUS BRIEF(S)
                                                                                             Case No. 3:19-cv-07651-EMC
     10964811                                           -1-
 1 any other amicus brief that may be filed in this matter, is extended through and including July 8,

 2 2021.

 3

 4 IT IS SO STIPULATED.

 5 Dated: June 18, 2021                               Respectfully submitted,

 6

 7    By: /s/ A. Matthew Ashley                      By: /Mark D. Selwyn
 8       A. Matthew Ashley                              Mark D. Selwyn (SBN 244180)
         Counsel for Defendants                         mark.selwyn@wilmerhale.com
 9       FORTRESS INVESTMENT GROUP                      WILMER CUTLER PICKERING
         LLC, FORTRESS CREDIT CO. LLC,                    HALE AND DORR LLP
10       VLSI TECHNOLOGY LLC                            2600 El Camino Real, Suite 400
                                                        Palo Alto, CA 94306
11                                                      Telephone: +1 650 858 6000
           /s/ Christopher A. Seidl                     Facsimile: +1 650 858 6100
12         Christopher A. Seidl (pro hac vice)
           CSeidl@RobinsKaplan.com                       William F. Lee (pro hac vice)
13         ROBINS KAPLAN LLP                             william.lee@wilmerhale.com
           800 LaSalle Avenue, Suite 2800                Joseph J. Mueller (pro hac vice)
14         Minneapolis, MN 55402                         joseph.mueller@wilmerhale.com
           Telephone: 612 349 8468                       Timothy Syrett (pro hac vice)
15         Facsimile: 612 339-4181                       timothy.syrett@wilmerhale.com
           Counsel for Defendants                        WILMER CUTLER PICKERING
16         INVT SPE LLC                                    HALE AND DORR LLP
           INVENTERGY GLOBAL, INC.                       60 State Street
17                                                       Boston, MA 02109
                                                         Telephone: +1 617 526 6000
18         /s/ Jason D. Cassady                          Facsimile: +1 617 526 5000
           Jason D. Cassady (pro hac vice)
19         jcassady@caldwellcc.com                       Leon B. Greenfield (pro hac vice)
           CALDWELL CASSADY & CURRY                      leon.greenfield@wilmerhale.com
20         2121 N. Pearl Street, Suite 1200              Amanda L. Major (pro hac vice)
           Dallas, TX 75201                              amanda.major@wilmerhale.com
21         Telephone: 214 888-4841                       WILMER CUTLER PICKERING
           Facsimile: 214-888-4849                         HALE AND DORR LLP
22         Counsel for Defendant                         1875 Pennsylvania Avenue, N.W.
           IXI IP, LLC                                   Washington, DC 20006
23                                                       Telephone: +1 202 663 6000
                                                         Facsimile: +1 202 663 6363
24         /s/ James J. Foster
           James J. Foster                               Attorneys for Plaintiffs
25         jfoster@princelobel.com                       INTEL CORPORATION and APPLE INC.
           PRINCE LOBEL TYE LLP
26         One International Place, Suite 3700       By: /Brian Scarpelli
           Boston, MA 02110                             Brian Scarpelli (pro hac vice)
27         Telephone: 617 456-8022                      bscarpelli@actonline.org
           Facsimile: 617 456-8100                      ACT | THE APP ASSOCIATION
28         Counsel for Defendant                        1401 K Street NW
           UNILOC 2017 LLC                              Washington, DC 20005
                                                                   STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                        DEADLINE TO RESPOND TO AMICUS BRIEF(S)
                                                                                        Case No. 3:19-cv-07651-EMC
     10964811                                      -2-
 1                                                   Telephone: +1 202 331 2130
           /s/ Daniel. R. Shulman                    Facsimile: +1 202 331 2130
 2         Daniel R. Shulman (pro hac vice)
           dan@shulmanbuske.com                      Attorney for Amicus Curiae ACT | The App
 3         SHULMAN & BUSKE PLLC                      Association
           126 North Third Street, Suite 402
 4         Minneapolis, MN 55401
           Telephone: 612 870 7410
 5         Counsel for Defendants
           UNILOC LUXEMBOURG S.A.R.L.
 6         UNILOC USA, INC

 7
           /s/ Dean C. Eyler
 8         Dean C. Eyler (pro hac vice)
           dean.eyler@lathropgpm.com
 9         LATHROP GPM LLP
           500 IDS Center
10         80 South 8th Street
           Minneapolis, MN 55402
11         Telephone: 612 632-3335
           Facsimile: 612 632-4000
12         Counsel for Defendants
           UNILOC LUXEMBOURG S.A.R.L.
13         UNILOC USA, INC

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                   DEADLINE TO RESPOND TO AMICUS BRIEF(S)
                                                                                   Case No. 3:19-cv-07651-EMC
     10964811                                  -3-
 1                                                   ORDER

 2              Pursuant to stipulation, IT IS SO ORDERED.

 3

 4 DATED: June 21, 2021                           ___________________________________
                                                        The Honorable Edward M. Chen
 5                                                      United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                     DEADLINE TO RESPOND TO AMICUS BRIEF(S)
                                                                                     Case No. 3:19-cv-07651-EMC
     10964811                                       -4-
